Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 8, 2020 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5 of claim 1, “the screen” should be - - a screen - - .  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  In the specification, although statutory (non-transitory) embodiments of a computer readable medium are disclosed, non-statutory (transitory) embodiments are not explicitly excluded. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  Therefore, the claims are rejected as being drawn to non-statutory subject matter.

Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, in line 5 of claim 1, “the user’s first preset part” is indefinite because it lacks antecedent basis.  Specifically, in line 3 of claim 2, “the user’s second preset part” is indefinite because it lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-10, 13, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooi et al (US 2012/0210255).

As per claim 1 Ooi et al discloses insofar as the claims are definite and understood: A method for image generation, comprising:  determining plane coordinates of a drawing point { [0090] Each real object is located at a specific position that can be represented by the global coordinate system X (x,y,z) in the real space 1. } in a first preset space 1 based on a current operating position of a user; { [0149] Referring to FIG. 16, first, the computation unit 170 acquires from the authoring unit 160 a parameter designated by a user on the authoring screen (step S102). A parameter acquired herein is typically one or more two-dimensional designated positions that designate the contacted face, the contact position, and the end point of the reference line arrangement vector. In addition, the value of an offset designated by the user can also be acquired. }  determining a depth coordinate of the drawing point { [0090] Each real object is located at a specific position that can be represented by the global coordinate system X (x,y,z) in the real space 1. } in the first preset space 1 based on a distance between the user's first preset part and the screen as well as a projection size of the user's first preset part on the screen at this distance; { [0150] Then, the computation unit 170 acquires a result of image recognition from the image recognition unit 140 (step S104). The result of image recognition acquired herein includes the object ID of each real object in the input image, the position and the attitude of each real object in the real space, and the position and the attitude of the information processing device 100 (step S104). }  determining spatial position coordinates of the drawing point in the second preset space 1 based on the plane coordinates and the depth coordinate; { [0151] Next, the computation unit 170 acquires virtual object data of a virtual object selected by the user on the authoring screen (step S106). }  generating a spatial AR image based on the spatial position coordinates of the second preset space 1. { [0153] Next, the computation unit 170 computes an attitude transformation R0 of the instance in the AR space by solving the aforementioned Formulae (2) to (4) using the reference line arrangement vector a and the values of known variables computed in step S108 (step S110). The known variables herein include a vector a' on the local coordinate system representing the direction of the reference line of the instance, a normal vector n of the contacted face on the global coordinate system, and a normal vector n' of the contact face on the local coordinate system. }

As per claims 2, 9 and 16 Ooi et al discloses insofar as the claims are definite and understood: The method according to claims 1, 8 and 15, wherein said that determining plane coordinates of a drawing point in a first preset space 1 comprises:  determining a projection position of the user's second preset part on a screen plane, in response to identifying that the second preset part is above the screen; { [0154] Next, the computation unit 170 computes the three-dimensional position of the instance in the AR space by substituting the contact position Y computed in step S108, the attitude transformation R0 computed in step S110, and the values of known variables into Formula (5) above (step S112). } generating the plane coordinates according to abscissa and ordinate parameters corresponding to the projection position. { [0090] Each real object is located at a specific position that can be represented by the global coordinate system X (x,y,z) in the real space 1. }

As per claims 3, 10 and 17 Ooi et al discloses insofar as the claims are definite and understood: The method according to claims 1, 8 and 15, wherein said that determining plane coordinates of a drawing point in a first preset space 1 comprises: determining a touch position on the screen; calculating the plane coordinates according to abscissa and ordinate parameters of the touch position. { [0188] Further, in this scenario, the user designates the direction of a reference line through an operation such as a drag or a multi-touch (step S138). In the example of FIG. 23, a vector V1 is designated as the direction of a reference line. }

As per claims 6, 13 and 20 Ooi et al discloses insofar as the claims are definite and understood: The method according to claim 1, wherein said that determining spatial position coordinates of the drawing point { [0090] Each real object is located at a specific position that can be represented by the global coordinate system X (x,y,z) in the real space 1. } in the second preset space 1 comprises: determining the spatial position coordinates of the drawing point in the second preset space 1 by converting the plane coordinates and the depth coordinate to a coordinate system of the second preset space 1. { [0154] Next, the computation unit 170 computes the three-dimensional position of the instance in the AR space by substituting the contact position Y computed in step S108, the attitude transformation R0 computed in step S110, and the values of known variables into Formula (5) above (step S112). The three-dimensional position computed herein is the position C0 of the origin of the instance on the local coordinate system on the global coordinate system. The known variables include the position Y' of the reference point of the instance on the local coordinate system defined by the virtual object data. }

As per claim 8 Ooi et al discloses insofar as the claims are definite and understood: An electronic device, comprising: a processor 118; a memory for storing instructions that can be executed by the processor 118 { [0219] Then, each program is read into RAM (Random Access Memory) in execution and is executed by a processor such as a CPU (Central Processing Unit). }; wherein the processor 118 is configured to execute the instructions to implement:  determining plane coordinates of a drawing point { [0090] Each real object is located at a specific position that can be represented by the global coordinate system X (x,y,z) in the real space 1. }  in a first preset space 1 based on a current operating position of a user; { [0149] Referring to FIG. 16, first, the computation unit 170 acquires from the authoring unit 160 a parameter designated by a user on the authoring screen (step S102). A parameter acquired herein is typically one or more two-dimensional designated positions that designate the contacted face, the contact position, and the end point of the reference line arrangement vector. In addition, the value of an offset designated by the user can also be acquired. } determining a depth coordinate of the drawing point { [0090] Each real object is located at a specific position that can be represented by the global coordinate system X (x,y,z) in the real space 1. } in the first preset space 1 based on a distance between the user's first preset part and the screen as well as a projection size of the user's first preset part on the screen at this distance; { [0150] Then, the computation unit 170 acquires a result of image recognition from the image recognition unit 140 (step S104). The result of image recognition acquired herein includes the object ID of each real object in the input image, the position and the attitude of each real object in the real space, and the position and the attitude of the information processing device 100 (step S104). } determining spatial position coordinates of the drawing point { [0090] Each real object is located at a specific position that can be represented by the global coordinate system X (x,y,z) in the real space 1. } in the second preset space 1 based on the plane coordinates and the depth coordinate; { [0151] Next, the computation unit 170 acquires virtual object data of a virtual object selected by the user on the authoring screen (step S106). } generating a spatial AR image based on the spatial position coordinates of the second preset space 1. { [0153] Next, the computation unit 170 computes an attitude transformation R0 of the instance in the AR space by solving the aforementioned Formulae (2) to (4) using the reference line arrangement vector a and the values of known variables computed in step S108 (step S110). The known variables herein include a vector a' on the local coordinate system representing the direction of the reference line of the instance, a normal vector n of the contacted face on the global coordinate system, and a normal vector n' of the contact face on the local coordinate system. }

As per claim 15 Ooi et al discloses insofar as the claims are definite and understood: A storage medium, comprising instructions therein, wherein when executed by a processor 118 of an electronic device, the instructions enable the electronic device to perform: determining plane coordinates of a drawing point { [0090] Each real object is located at a specific position that can be represented by the global coordinate system X (x,y,z) in the real space 1. } in a first preset space 1 based on a current operating position of a user; { [0149] Referring to FIG. 16, first, the computation unit 170 acquires from the authoring unit 160 a parameter designated by a user on the authoring screen (step S102). A parameter acquired herein is typically one or more two-dimensional designated positions that designate the contacted face, the contact position, and the end point of the reference line arrangement vector. In addition, the value of an offset designated by the user can also be acquired. } determining a depth coordinate of the drawing point { [0090] Each real object is located at a specific position that can be represented by the global coordinate system X (x,y,z) in the real space 1. } in the first preset space 1 based on a distance between the user's first preset part and the screen as well as a projection size of the user's first preset part on the screen at this distance; { [0150] Then, the computation unit 170 acquires a result of image recognition from the image recognition unit 140 (step S104). The result of image recognition acquired herein includes the object ID of each real object in the input image, the position and the attitude of each real object in the real space, and the position and the attitude of the information processing device 100 (step S104). } determining spatial position coordinates of the drawing point { [0090] Each real object is located at a specific position that can be represented by the global coordinate system X (x,y,z) in the real space 1. }  in the second preset space 1 based on the plane coordinates and the depth coordinate; { [0151] Next, the computation unit 170 acquires virtual object data of a virtual object selected by the user on the authoring screen (step S106). } generating a spatial AR image based on the spatial position coordinates of the second preset space 1.  { [0153] Next, the computation unit 170 computes an attitude transformation R0 of the instance in the AR space by solving the aforementioned Formulae (2) to (4) using the reference line arrangement vector a and the values of known variables computed in step S108 (step S110). The known variables herein include a vector a' on the local coordinate system representing the direction of the reference line of the instance, a normal vector n of the contacted face on the global coordinate system, and a normal vector n' of the contact face on the local coordinate system. }

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al (US 2012/0210255) in view of Chen et al (CN 103581727).

As per claims 4, 11 and 18 Ooi et al discloses: The method according to claims 1, 8 and 15, wherein said that determining a depth coordinate of the drawing point in the first preset space 1 comprises: calculating a distance between the user's hand and the screen as well as a projection area of the user's hand on the screen at this distance; { [0198] Further, in this scenario, the user designates an offset of the position of the reference point of the instance from the contact position (step S142). The value of the offset can be designated by an operation such as a click of a new point or a drag for a distance corresponding to the offset. In the example of FIG. 25, the value of the designated offset is D1. } { [0150] Then, the computation unit 170 acquires a result of image recognition from the image recognition unit 140 (step S104). The result of image recognition acquired herein includes the object ID of each real object in the input image, the position and the attitude of each real object in the real space, and the position and the attitude of the information processing device 100 (step S104). }

Regarding claims 4, 11 and 18 Ooi et al is silent as to: calculating a ratio of the projection area to a screen area.  With respect to claims 4, 11 and 18 Chen et al discloses: { [0030] As shown in FIG. 2, because the camera is ordinary 2D camera can only capture the normal acquisition gesture action by the user on the plane direction, that is, the horizontal (X) and vertical (Y) direction; projected by projector screen size and the projection distance is direct forming, that is, projection ratio projection distance d/image width W, when the projection distance d determines the size of projection pictures also determines, in the size of the projection image as reference substance, through comparing the camera image in accordance with change of the user hand. to obtain the depth information (Z). }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to calculate a ratio of the projection area to a screen area of Ooi et al as taught by Chen et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to calculate a ratio of the projection area to a screen area, which is well within the purview of a skilled artisan and absent an unobvious result, so as “to obtain the depth information (Z)”.  See [0030] of Chen et al.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al (US 2012/0210255).


As per claims 7 and 14 Ooi et al discloses: The method according to claim 1, wherein said that generating a spatial AR image { [0157] The authoring unit 160, when the three-dimensional position and the attitude of an instance of a virtual object in the AR space are computed, overlays the instance on the input image displayed on the authoring screen in accordance with the computed three-dimensional position and attitude}

Regarding claims 7 and 14 Ooi et al is silent as to: generating the spatial AR image using a preset rendering mode; wherein the spatial AR image comprises: a discrete sheet-shaped spatial AR brush image, and a strip-shaped continuous space AR brush image.  With respect to claims 7 and 14:  Official notice is taken of the fact that generating different effects using different rendering modes like discrete sheet-shaped AR brush images and a strip-shaped continues space AR brush image is notoriously old and well known in the AR art.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to generated different effects using different rendering modes like discrete sheet-shaped AR brush images and a strip-shaped continues space AR brush image in Ooi et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to create different visuals for the user, which are aesthetically pleasing and create a sense of space).

Allowable Subject Matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject is the inclusion of the specific preset expression with “wherein Z2 represents the depth coordinate, Z1 represents the distance, and Shand represents the ratio” as outlined in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd